DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on September 8, 2022. Claim 1 is amended; claim 14 is new.
The applicant contends that the cited prior no longer teaches the claimed “positioning mechanism” in view of the clarifying amendments which establish the feature as being drawn to the embodiment depicted by Figure 9 (p. 8).
In response, the examiner concurs and has withdrawn the previous rejections. In view of further search, however, new rejections have been applied below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “312” – an “agitation plate” – and “200” – a shield – have both been used to designate the same structure in Figure 5, as submitted on 9/8/22. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
According to a second grounds, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “570” has been used to designate a “transporter” in paragraph [0056] of the specification and a “transporter support area” elsewhere. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
According to another grounds, the drawings submitted on 9/8/22 render reference numeral 588 in a different size and font than the other reference numerals in Figures 18 and 19. For purposes of consistency, analogous reference numerals ought to be of the same formatting.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “positioning mechanism” of claims 1 and 4-6;
Because the claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The positioning mechanism will be interpreted as comprising at least one of a PRO (550), a sensor (543), a CCD camera (542), and an actuator (546) in accordance with paragraph [0054] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim formally defines the “positioning mechanism” of claim 1 as including a “translation arm,” among other features. As noted above, “positioning mechanism” is being interpreted under 112f in accordance with the definition provided by the original disclosure. Paragraph [0054] of the specification defines the mechanism as “comprising a positioning stage 540 and a pivot rotate opener 550.” Neither of these features includes a “translation arm” which, in addition, is a term unused by the original disclosure. Accordingly, the inclusion of the “translation arm” within the definition of “positioning mechanism” constitutes new matter, and claim 14 is rejected under 112(a). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keigler et al., US 2021/0017661, in view of Yamakawa et al., US 2019/0181026.
Claims 1, 4-5, 14: Keigler discloses an electrochemical deposition system, comprising:
A deposition chamber (301) adapted to receive plating solution [0063];
A workpiece holder (310) for holding a workpiece (311) in a first, vertical plane [0067];
Wherein the workpiece holder is adapted for insertion into and removal from the deposition chamber (Fig. 12);
A shield (200) comprising a planar plate having a pattern of apertures (221, 222) formed therein ([0057]; Fig. 7);
A shield holder (321) for holding the shield in a second plane parallel to the first plane [0068];
Wherein the shield holder is adapted for insertion into and removal from the deposition chamber (Fig. 11);
Lastly, although Keigler positions the workpiece in a holder within a loader module (510), the reference is silent regarding the mechanism which facilitates this act of alignment [0002]. In supplementation, Yamakawa elaborates a method of affixing a substrate to a holder in preparation for an electrolytic plating step [0002]. To properly align the substrate prior to affixment, Yamasaki employs positioning sensors (61) which image features of the workpiece [0049]. If the error value related to the substrate’s position is beyond a given tolerance, a translation arm (272) adjusts the linear and rotational orientation of substrate [0070]. The motor which engenders the movement of the translation arm may be taken as claimed “actuator.” It would have been obvious for Keigler to integrate these devices during the affixment of the workpiece to its holder to ensure proper alignment which, in turn, ensures the accuracy of the resultant deposition profile.
Claims 2-3: Keigler provides an actuator (325) to adjust the lateral distance between the workpiece and shield holders while they are located within the deposition chamber ([0070]; Fig. 15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keigler in view of Yamakawa, and in further view of Fujikata, US 2019/0203373.
Although Keigler cites workpiece bowing as a signal aspect to be monitored, the reference does not explicitly teach a distance sensor to achieve this objective [0010]. Remedying the deficiency is Fujikata, who avails a distance sensor (124) moving across the workpiece’s surface to determine warpage [0108]. It would have been obvious to incorporate a distance sensor within Keigler’s system to satisfy the previously stated objective of accommodating for the bowing of the substrate, as maintaining a specified distance between the shield and workpiece is critical to achieving the intended deposition profile.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Hirao, US 2020/0392641. This reference elaborates an electrochemical deposition system in which a workpiece (W) is affixed to a holder (11) within a deposition chamber (10) (Fig. 3). Further, Hirao provides a shield holder (152) which bears a shield (154) is a plane parallel to the workpiece (Fig. 4; [0034]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716